Case: 19-50159      Document: 00515267366         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                     No. 19-50159                   January 10, 2020
                                   c/w No. 19-50581
                                  Summary Calendar                   Lyle W. Cayce
                                                                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

v.

ENRIQUE TAVAREZ,

                                                 Defendant−Appellant.


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-82-6


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Enrique Tavarez challenges his guilty-plea conviction and 120-month,
within-guidelines sentence for conspiring to possess with intent to distribute,
and conspiring to distribute, five kilograms or more of cocaine.                          Tavarez
contends that his plea agreement was unknowing, involuntary, and void such
that his appellate waiver is unenforceable because he did not receive any



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50159    Document: 00515267366     Page: 2   Date Filed: 01/10/2020


                                   No. 19-50159
                                 c/w No. 19-50581

consideration for his plea beyond valueless promises from the Government. As
Tavarez did not challenge his plea agreement or move to withdraw his guilty
plea on this basis in the district court, we review for plain error. See Puckett
v. United States, 556 U.S. 129, 133-35 (2009); United States v. Cothran, 302
F.3d 279, 283 (5th Cir. 2002).
      Although we have applied general principles of contract law to the
interpretation of plea agreements, United States v. Story, 439 F.3d 226, 231
(5th Cir. 2006), we have never expressly held that valid plea agreements
require consideration, see, e.g., United States v. Smallwood, 920 F.2d 1231,
1239-40 (5th Cir. 1991). We ordinarily do not find plain error when we have
not previously addressed an issue. United States v. Evans, 587 F.3d 667, 671
(5th Cir. 2009). Moreover, Tavarez does not attempt to satisfy the plain error
standard. See Puckett, 556 U.S. at 135.
      Because the plea agreement and appeal waiver are valid, and because
Tavarez’s challenge to the denial of a U.S.S.G. § 5C1.2 adjustment is barred by
the terms of the waiver, we do not consider his § 5C1.2 argument. See United
States v. McKinney, 406 F.3d 744, 746-47 (5th Cir. 2005). The judgment of the
district court is AFFIRMED.




                                        2